DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-9 and 11-21 are currently pending. Claims 20 and 21 have been added as new. 
Claim Objections
Claim 19 is objected to because of the following informalities:  There should be a space between Y04 and denote in claim 19.   Examiner suggests that applicants to double check all spacing in the claims as well as alignment of the claims. Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 11-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 17/286,274 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and copending application ‘274 recite a polymerizable compound represented by Formula (I) (see the first monomer represented by Formula 1 in claim 1 of copending ‘274). Although the first monomer represented by Formula 1 in claim 1 of copending ‘274 is not recited as polymerizable compound, the polymerizable compound represented by Formula I of the instant claims and the first monomer represented by Formula 1 in claim 1 of copending ‘274 are the same. Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. [MPEP 2112.01 In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)]. Thus, the first monomer represented by Formula 1 in claim 1 of copending ‘274 is expected to be polymerizable as that of the instant claims. 
The present claims indicated above also cover the copolymer, electronic device and methods which overlap the claims of copending Application No. 17/286,274 (reference application), and thus, render the present claims prima facie obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-9 and 11-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 17/286,052 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and copending application ‘052 recite a polymerizable compound represented by Formula (I) (see the first monomer represented by Formula 1 in claim 1 of copending ‘052). Although the first monomer represented by Formula 1 in claim 1 of copending ‘052 is not recited as polymerizable compound, the polymerizable compound represented by Formula I of the instant claims and the first monomer represented by Formula 1 in claim 1 of copending ‘052 are the same. Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. [MPEP 2112.01 In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)]. Thus, the first monomer represented by Formula 1 in claim 1 of copending ‘052 is expected to be polymerizable as that of the instant claims. 
The present claims indicated above also cover the copolymer, electronic device and methods which overlap the claims of copending Application No. 17/286,052 (reference application), and thus, render the present claims prima facie obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adlem et al. (US 8,687,259 B2).
	Regarding claims 1-6 and 19, Adlem et al. teach compounds of formula I ( see abstract, claims and examples) represented by formula I1 to I6 ( see columns 17-18): 
    PNG
    media_image1.png
    624
    741
    media_image1.png
    Greyscale
, more specifically compounds represented by formula 14a, 15a and 16a ( se columns 18-22):

    PNG
    media_image2.png
    840
    749
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    401
    788
    media_image3.png
    Greyscale
meeting the limitation of  a polymerizable compounds, represented by Formula (1): 
    PNG
    media_image4.png
    22
    309
    media_image4.png
    Greyscale
 wherein m is an integer from 2 to 60; P1 denotes a polymerizable group (see col. 13, line 46-col. 14, line 13); Sp1 denotes at each occurrence a spacer group (Sp) or a single bond ( col. 14, lines 31-67); MG is a rod-shaped mesogenic group meeting the limitation of formula (2): 
    PNG
    media_image5.png
    27
    299
    media_image5.png
    Greyscale
 , wherein k and 1 are each and independently 1, 2, 3 or 4  ( see col. 9, lines7-67 and claims) as instantly claimed. 
Further regards to claim 3, the claim language  “ which are suitable for polymerization by a ring-opening reaction” is an intended use of the polymerizable groups.  In re Leshin, 125 USPQ 416, 417-418; 277 F2d 197 (CCPA 1960).

Response to Arguments
Applicant's arguments filed 10/03/2022 have been fully considered but they are not persuasive.  Applicant’s principle arguments are the following:
A) Applicants argue both co-pending applications relate to polymerizable mixtures comprising a first and second monomer. In contrast, the present application does not require such mixtures comprising two different monomers, and it is submitted that these applications do not suggest the present claims.
A) Examiner respectfully disagrees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). In this case, the examined application or instant application recites a polymerizable compound represented by Formula (1) which is disclosed by both co-pending applications. Furthermore, claim 8 of the instant claims requires the that an additional polymerizable compound reacts with the first polymerizable compound in claim 1 meeting the limitation of having a second monomer as recited by the copending applications. Therefore, the rejections are maintained. 
B) Applicants argues that the structures recited do not read on formula I herein, as they are not oligomeric.  In particular, the structures shown in Adlem have only one MG group and two spacer groups, whereas the polymerizable compounds as defined in present claim  1 have at least two MG groups and at least three spacer groups. Hence, there is no structure in Adlem meeting the structural features of Formula (1) in present claim 1. The disclosure accordingly cannot anticipate the present claims. As there is no suggestion to modify the reference monomers in such as manner, Adlem also fails to suggest the claims. Withdrawal of this rejection is also respectfully requested.
B) Examiner respectfully disagrees. The structure shown in Adlem explicitly shows at least two MG groups, for examples 
    PNG
    media_image2.png
    840
    749
    media_image2.png
    Greyscale
, which shows Sp,  Z1 to Z22 groups  as -CO-O- , -O-CO-, -C≡C- and single bond meeting the limitation  of claim 1 wherein m is at least two, k and l is 1  and there are at least three A21 to A23 groups  for each rod-shaped mesogenic group. Therefore, the rejection is maintained. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786. The examiner can normally be reached Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANCEITY N ROBINSON/            Primary Examiner, Art Unit 1722